DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2.	Claims 3 and 8-9 are cancelled. Claims 16-19 have been added. Claims 1-2, 4-7 and 10-19 are pending and are under examination.






3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022, has been entered.





Claim Objection

4.	Claims 1-2, 4-7 and 10-19 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to delete “ which has attached at its terminal end a nucleic acid sequence” and instead, recite, “that is conjugated to a nucleic acid sequence selected from the group consisting of:…”.
For clarity it is suggested that claim 1 is amended to recite, “A Komagataella yeast cell comprising an orthologous promoter obtained from a Hansenula  yeast cell or a variant of the orthologous promoter, inducible by derepression, wherein the orthologous promoter is an orthologous formate dehydrogenase promoter comprising the nucleic acid sequence of SEQ ID NO:1, and wherein the variant of the orthologous promoter comprises the nucleic acid sequence of SEQ ID NO: 27…”. See also claim 19 with similar language. The dependent claims hereto are also included.
For clarity it is suggested that claim 4 is amended to read, “encoding” instead of “coding for”.
For clarity and precision of claim language it is suggested that claim 5 is amended to recite, “promoter is obtained from the organisms selected from the group consisting of”.
For clarity claim 19 should be amended to only recite “comprises” or “ comprising”.
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims  1-2, 4-7 and 10-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention.
The claimed invention is directed to “a Komagataella methylotrophic yeast cell comprising an orthologous promoter obtained from a Hansenula yeast cell or a variant of the promoter, inducible by derepression, wherein the promoter is a FMD promoter comprising a nucleic acid sequence in SEQ ID NO: 1 and the variant is a promoter comprising a nucleic acid sequence of SEQ ID NO: 27, which has attached at its terminal end a nucleic acid sequence selected from the group consisting of SEQ ID NOs:28, 29, 30 and 31, wherein  the orthologous promoter is operably linked to a nucleic acid molecule coding for a heterologous or homologous polypeptide (see claims 1, 4 and 19, for example).  The claimed invention encompasses a large variable genus of nucleic acid molecules that could encode any heterologous or homologous polypeptides; that are not adequately described (i.e. fragments, analogs, derivatives etc.). Moreover, the claimed orthologous promoter is also linked to 4 other structures at its terminal end; which is not defined as to whether it is the C or N terminal. Although the promoter will have SEQ ID NO:27 fused in some manner to one or all of SEQ ID NOs: 28, 29, 30 and 31, the structure will be further extended with ‘any’ nucleic acid molecule coding for any heterologous or homologous polypeptide. The claimed invention is directed to a product and provides an enormously large variable genus that lacks adequate written description. The promoter is no longer limited to a defined structure as recited in claim 1.  One of ordinary skill would know that a gene encodes a protein, however, this particular gene is not clearly defined thus the expression product is not defined or demonstrated to be active. The invention as claimed is also directed to the heterologous or homologous polypeptide comprising a signal peptide recited as being a secretion signal peptide. The embodiments claimed are not fully described by structure and function. No correlation is made between structure and function. The claimed invention in claims 4, 7 and 17-18 are not adequately described, based on the enornmous amount of variability.
The specification on page 1 discloses an activity of the expression of “strong promoters for regulation of expression of genes of methanol utilization’, however, instantly claimed invention recites a product with variants and does not clearly define how said modification enhances the product. The claimed invention requires derepression in claims 1, 12-13 and 19, as a method step, however, the conditions needed are not outlined and thus the process is not adequately described. The claimed invention also encompasses any alternative inductor to be added (see claim 13).The specification at paragraph [0046], discloses that, “promoter derepression can be achieved by a reduced feeding rate with a repressing carbon source (C source: e.g., glucose, glycerol) or by using a non-repressing C source (e.g., sorbitol). The repressing C source can achieve its properties through direct repression or through repressing properties of metabolites of the C source. The feed rate with repressing C sources can approach zero in the extreme case. Additional induction effects due to other compounds such as fatty acids, formaldehyde or formic acid are also possible”. The specification does not per se recite specific conditions or methodology and furthermore, the limitations of the specification cannot be read into the claims.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus (i.e., the claimed invention is for example, directed to any nucleic acid encoding a heterologous or homologous polypeptide). A representative number of species means that the species which are adequately described are representative of the entire genus. The
written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Based on the unlimited variations contemplated one skilled in the art would not have a glimpse of what is inventive. Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of coding sequences and expression products, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The
compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC
1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-2, 4-7 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-7 and 10-18 are indefinite based on the recitation in claim 1 of “its terminal end’, because it is unclear if the terminal end is referencing the C-terminal or the N-terminal. Thus, the metes and bounds of the claim is unclear with this ambiguous language. The dependent claims hereto are included.
Claim 5 is indefinite for the recitation of, “…the promoter is selected from the group consisting of  Hansenula, Candida and Pichia” and this broadens the scope of the claim language with respect to independent claim 1 which recites that the promoter is obtained from one specific genus, Hansenula. Therefore, the claim language is unclear. The language is also ambiguous because the promoter is obtained from the organisms, but not selected from the organism. The promoter is a coding sequence found inside the cell of the organism, but the claim lists the organism names without the qualifier that it is ‘obtained from’ but not the actual ‘organism’.
Claim 6 is indefinite for the recitation of organisms such as Hansenula, Candida and Komagataella, however, it depends from claim 1 which recites that the yeast is from Komagataella, thus the scope of claim 6 is broaden that the independent claims, thus indefinite.
Claim 7 is indefinite because the language is confusing, it appears to be missing some words or the miss use of some words. The claim lacks antecedent basis for the recitation of “in the genome”. The metes and bounds of the claim language is unclear.
Claim 10 is indefinite for the recitation of the variant being selected from the group of sequences recited because independent claim 1 recites that variant comprises the nucleic acid sequence of SEQ ID NO: 27. It is noted that this structure is recited as having an attachment structure such as SEQ ID NO:28, but there is no indication in the claims that the merging of SEQ ID NO:27 with SEQ ID NO:28 for example, would result in SEQ ID NO:35 for instance. So the claimed limitation can be viewed as broading the claim scope. See also claims 14-16 with similar language.
For clarity it is suggested that claim 13 depends from claim 12 instead of claim11 because there’s no clear antecedent basis for “under derepressing conditions”.
Claim 17 is indefinite because it is incomplete due to a missing period (.). MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of elements or steps, each element or step of the claims should be separated by a line indentation, 37 CFR 1.75(i). Dependent claim 18 is also included.
Claim 19 is indefinite because it is confusing with the recitation of, “..promoter comprising comprises a nucleic acid…”.






Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-2, 4-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/095653 A1 (RHEIN BIOTECH PROZ & PROD GMBH [DE]; SUCKOW MANFRED [DE]), 20 November 2003 (cited on IDS) as evidenced by Vogl et al. (AMB Expr., 2020, 10:38, pages 1-9, cited on IDS) in view of ZYMOGENETICS INC., (W000/56903, 2000, cited on IDS).
The claimed invention is directed to a Komagataella yeast cell comprising an orthologous promoter of a methylotrophic yeast cell or a variant of the orthologous promoter, inducible by derepression, wherein the orthologous promoter is an orthologous formate dehydrogenase (FMD) promoter comprising a nucleic acid of SEQ ID NO: 1 and the variant... comprising a nucleic acid of SEQ ID NO: 27...”. The instant claim language is being construed as having variations in SEQ ID NO: 1 and SEQ ID NO: 27 with the recitation of “a nucleic acid”. In addition, the cited reference teaches Hansenula polymorpha, and as evidenced by Vogl, this organism is methylotrophic.
WO 03/095653 discloses the FMD promoter from H. polymorpha (SEQ ID NO: 24), which is 99.5% identical in 614 nucleotide overlap with SEQ ID NO: 1 of the application (nucleotides 1-614 of SEQ ID NO: 1), for example “comprises the nucleic acid sequence SEQ ID NO: 1 or a variant thereof comprising SEQ ID NO: 27". The WO03/098683
reference relates to a deoxyribonucieic acid DNA, comprising at least one promoter sequence, which is derived from a wild-type promoter of a methylotrophic yeast, whose transcription efficiency is modulated in comparison to the efficiency of the wild-type promoter by inserting or modifying a DNA binding site. The invention also relates to host cells, expression vectors, kits and methods for producing proteins while using the inventive DNA, as well as to different uses of the same and to a method for producing expression vectors.
The reference also discloses variants of the promoter and methylotrophic yeast cells, e.g. of the species Pichia, comprising the promoter linked to a nucleic acid encoding a heterologous or homologous polypeptide and a nucleic acid encoding a secretion signal peptide (see claims 5-7 and 15-20 of the reference). In addition, the reference discloses the use of the methylotrophic yeast cells for the production of proteins. The missing element of a Komagataella yeast cell is obvious as evidenced by Vogl.
Vogl discloses that methylotrophic yeasts such as Komagataelia phaffii (syn. Pichia pastoris, Pp), Hansenula polymorpha (Hp), Candida boidinii (Cb) and Pichia methanolica (Pm) are widely used protein production platforms. Typically, strong, lightly regulated promoters of genes coding for their methanol utilization (MOT) pathways are used to drive heterologous gene expression. Despite highly similar open reading frames in the MUT pathways of the four yeasts, the regulation of the respective promoters varies strongly between species. While most endogenous Po MUT promoters remain tightly repressed after depletion of a repressing carbon, Ho, Cb and Pm MUT promoters are derepressed to up to 70% of methanol induced levels, enabling methanol
free production processes in their respective host background. Here, we have tested a series of orthologous promoters from Ap, Co and Pm in Pp. These results demonstrate that orthologous promoters from related yeast species can give access to otherwise unattainable regulatory profiles and may even considerably surpass endogenous promoters in P. pastoris Vogls disclosure makes clear that ii would have been obvious to modify the teachings of the WO 03/095653 by swapping out the organism.
ZYMOGENETICS INC., discloses recombinant Pichia hosts (e.g. Pichia pastoris), Komagataella pastoris and Hansenula polymorpha (Pichia angusta) comprising a vector comprising a nucleic acid molecule encoding a protein of interest and a methanol-inducible promoter operably linked to the nucleic acid molecule, among others the formate dehydrogenase gene promoter from Pichia methanolica (cf. page 5, lines 23-24 and page 5, line 36- page 6, line 9). The vector further comprises a secretory signal sequence (cf. page 27, line 33- page 28, line 7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because WO 03/095653 discloses the FMD a methylotrophic promoter from H. polymorpha (SEQ ID NO: 24), which is 99.5% identical in 614 nt overlap with SEQ ID NO: 1 of the application (nucleotides 1-614 of SEQ ID NO: 1), for example “comprises the nucleic acid sequence SEQ ID NO: 1 or a variant thereof comprising SEQ ID NO: 27" and Vogl, the evidentiary reference makes clear the commonly used and even related methylotrophic yeast which supports them being swapped out, see especially Komagaiaelia phalfii (syn. Pichia pastoris, Pp). Moreover, the ZYMOGENETICS INC., reference discloses a Komagaiaella for the same purposes as claimed (see abstract
and entire document). Therefore, the claimed invention is obvious over the combined teaching of the references.
Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 17471. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Response to Arguments

9.	Applicant's comments have been considered in full. Withdrawn objections/ rejections will not be discussed herein as applicant’s comments are moot. Applicant states that based on the amendments to the claims the rejections are obviated. Note that the rejections presented above have been supplied based on amendments made to the claims. There remains a rejection under 112, first and second paragraph and art for the reasons stated above and herein. The amendments made to the claims resolved some issues, however, created some new issues and some previously raised issues remains.
With respect to the 112 first paragraph rejection, the claimed invention is broadly directed to “a nucleic acid sequence coding for a heterologous or homologous polypeptide,” which reads on a fragment, derivative, analog etc. and have a wider variability. Moreover the variant orthologous promoter also encompassed a vast amount of variability. An ordinary skilled worker cannot determine a specific structure based on the vast variability and applicant has not demonstrated possession of the large variable genus encompassed in the claims. In addition, the claims are still directed to the process of derepression and the conditions are not provided. Thus the rejection is relevant and remains.
The 112, second paragraph rejection is solely based on amendments made. 
Note that the 103 rejection remains and applicant traverses stating that the Vogl reference is post filing there since not prior art, cannot be used to explain the claimed invention. This argument is not persuasive, because the MPEP in Chapter 2100 indicates that “IN SOME CIRCUMSTANCES A FACTUAL REFERENCE NEED NOT ANTEDATE THE FILING DATE”. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism (see MPEP 2124 Exception to the Rule that the reference must be prior art). Therefore, the rejection remains and applicant’s comments are not persuasive. 



Conclusion



10.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652